Citation Nr: 0021288	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  00-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to October 1982.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for peripheral 
neuropathy due to exposure to herbicides.


REMAND

Appellate review of the claims folder reveals that in his 
February 2000 substantive appeal to the Board, the veteran 
indicated that he would like to have a hearing before a 
member of the Board at the RO.  The veteran has not yet been 
afforded such a hearing.

Based on the foregoing, the case is hereby REMANDED to the RO 
for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any 
witnesses before a Member of the Board 
traveling
to the RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action by the RO is required with respect to the issue on 
appeal.  The RO need not re-adjudicate the claim and an SSOC 
need not be issued.  The purpose of this REMAND is to afford 
due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


